Citation Nr: 1214263	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a nasal fracture.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for chest injuries.  

5.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD). 

6.  Whether new and material evidence has been received to reopen service connection for posttraumatic headaches.

7.  Whether new and material evidence has been received to reopen service connection for a skull fracture.

8.  Whether new and material evidence has been received to reopen service connection for scars of the face and scalp.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1961 to August 1963, and from January 1965 to January 1966.  The Veteran also served in the Army Reserve, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries; denied the reopening of service connection for posttraumatic headaches, a skull fracture, and scars of the face and scalp; and reopened a previously denied claim for service connection for PTSD and denied the reopened claim for service connection.  

In the July 2008 rating decision from which this appeal arises, the RO also denied respective claims for service connection for bilateral hearing loss and tinnitus, and an increased (compensable) rating for residuals of removal of the colon, cecum, and appendix.  In a September 2008 NOD, the Veteran indicated disagreements with all of the denials of claims included in the July 2008 rating decision, including the denials of service connection for bilateral hearing loss and tinnitus, and an increased (compensable) rating for residuals of removal of the colon, cecum, and appendix.

In a February 2010 rating decision, the RO granted service connection for hearing loss of the left ear and tinnitus.  As the February 2010 rating decision acted as a full grant for these claims, service connection for hearing loss of the left ear and tinnitus are not in appellate status, and are not before the Board.  

In the aforementioned February 2010 rating decision, the RO also granted an increased rating for residuals of removal of the colon, cecum, and appendix, evaluating the disability as 20 percent disabling.  In a February 2010 Statement of the Case (SOC), the RO denied the Veteran's remaining claims on appeal, including those listed in the "The Issues" section above; an increased rating in excess of 20 percent for residuals of removal of the colon, cecum, and appendix; and service connection for hearing loss of the right ear.  

Subsequently, in March 2010, the Veteran filed a VA Form 9, a Substantive Appeal to the Board.  On the VA Form 9, the Veteran checked a box indicating that he wanted to appeal all of the issues listed on the February 2010 SOC.  On the VA Form 9, the Veteran wrote that he disagreed with "All Denied issues and contends more evidence is out there.  Issues 2, 3, 4, 5, 6, 7, 9 and 10 on [the February 2010] SOC."  The Board notes that the issues listed numerically as issues two, three, four, five, six, seven, nine, and 10 on the first page of the February 2010 SOC correspond to the issues listed as "The Issues" above, specifically service connection for TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries; and the reopening of previously denied claims for service connection for posttraumatic headaches, a skull fracture, scars of the face and scalp, and PTSD.  

In April 2010, the RO issued a Supplemental Statement of the Case (SSOC), addressing only the issues of service connection for TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries; and the reopening of previously denied claims for service connection for posttraumatic headaches, a skull fracture, scars of the face and scalp, and PTSD.  Although the Veteran had already filed a timely VA Form 9, in May 2010, he filed an additional VA Form 9.  On the May 2010 VA Form 9, the Veteran checked a box indicating that he wanted to appeal all of the issues listed on the February 2010 SOC and the April 2010 SSOC.  On the May 2010 VA Form 9, the Veteran also wrote that he disagreed with "the denial in relation to [an in-service] car accident which ... occurred while on duty weekend while in the Reserves."  The Veteran then stated that he disagreed with the denials of service connection for TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries; and the refusal to reopen the previously denied claims for service connection for posttraumatic headaches, a skull fracture, scars of the face and scalp, and PTSD.  The Veteran stated that all of these disorders arose from the in-service car accident and that all should be service connected.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge, while seated at the RO (Travel Board hearing).  A transcript has been procured and is of record.  At the hearing, the undersigned Veterans Law Judge specifically stated that the issues on appeal were those of service connection for TBI, PTSD, residuals of a nasal fracture, a cervical spine disorder, and chest injuries; and the reopening of previously denied claims for service connection for posttraumatic headaches, a skull fracture, and scars of the face and scalp.  Subsequently, during the hearing, the Veteran indicated that the claim for service connection for PTSD had been denied in a previous rating decision issued prior to the July 2008 rating decision from which this appeal arises and the undersigned Veterans Law Judge noted that that the Board would need to determine whether the previously denied claim for service connection for PTSD should be reopened.  The Veteran did not make any remarks indicating that he wished to pursue the claims for service connection for hearing loss of the right ear, or an increased rating in excess of 20 percent for residuals of removal of the colon, cecum, and appendix.  

Although the Veteran checked boxes on both the March 2010 and May 2010 VA Form 9's indicating that he wished to appeal all issues listed on the February 2010 SOC, the Veteran actually made remarks on both forms indicating that he wished to limit his appeal to the eight issues currently listed as "The Issues" above.  At the December 2011 Board personal hearing, after the eight issues currently listed as being on appeal were read to him by the undersigned Veterans Law Judge, the Veteran made no indication that he wished to pursue appeals for the claims for service connection for hearing loss of the right ear, and an increased rating in excess of 20 percent for residuals of removal of the colon, cecum, and appendix.  As the Veteran, through written communication and testimony, has indicated that he did not wish to appeal the issues of service connection for hearing loss of the right ear, and an increased rating in excess of 20 percent for residuals of removal of the colon, cecum, and appendix, those issues are not in appellate status and are not before the Board.  

At the December 2011 Board personal hearing, the undersigned Veterans Law Judge advised the Veteran that he would keep the record open for 60 days in order to allow for the Veteran to submit new evidence.  In January 2011, during that 60-day period, the Veteran submitted new evidence into the record.  

The issues of service connection for TBI, PTSD, residuals of a nasal fracture, a cervical spine disorder, chest injuries, posttraumatic headaches, a skull fracture, and scars of the face and scalp are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a July 1984 rating decision, the RO denied service connection for PTSD; the Veteran did not file a timely appeal of this decision.

2.  Evidence received since the July 1984 rating decision denying service connection for PTSD raises a reasonable possibility of substantiating the claim.

3.  In a March 1994 rating decision, the RO reopened a previously denied claim for service connection for posttraumatic headaches and denied the reopened claim; the Veteran did not file a timely appeal of this decision.

4.  Evidence received since the March 1994 rating decision denying the reopened claim for service connection for posttraumatic headaches raises a reasonable possibility of substantiating the claim.

5.  In a July 1990 rating decision, the RO denied service connection for a skull fracture; the Veteran did not file a timely appeal of this decision.

6.  Evidence received since the July 1990 rating decision denying service connection for a skull fracture raises a reasonable possibility of substantiating the claim.

7.  In a March 1994 rating decision, the RO denied an application to reopen a previously denied claim for service connection for scars of the face and scalp; the Veteran did not file a timely appeal of this decision.

8.  Evidence received since the March 1994 rating decision denying the reopening of a previously denied claim for service connection for scars of the face and scalp raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the July 1984 rating decision is new and material, and service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The March 1994 rating decision reopening a previously denied claim for service connection for posttraumatic headaches and denying the reopened claim for service connection became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  Evidence received since the March 1994 rating decision is new and material, and service connection for posttraumatic headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The July 1990 rating decision denying service connection for a skull fracture became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 20.302, 20.1103 (2011).

6.  Evidence received since the July 1990 rating decision is new and material, and service connection for a skull fracture is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

7.  The March 1994 rating decision denying the application to reopen a previously denied claim for service connection for scars of the face and scalp became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

8.  Evidence received since the March 1994 rating decision is new and material, and service connection for scars of the face and scalp is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant the reopening of service connection for PTSD, posttraumatic headaches, a skull fracture, and scars of the face and scalp.  Therefore, a review of VA's duties to notify and assist is not necessary regarding these issues. 

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  Pursuant to 38 C.F.R. 
§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

Reopening of Service Connection for PTSD

The Veteran essentially claims that he developed PTSD because of an automobile accident he experienced returning from a one-day drill with his Army Reserves unit.  Specifically, at the December 2011 Board personal hearing, the Veteran testified that he was driving a car on September 5, 1964, after a day of Inactive Duty Training (INACDUTRA) with his Reserves unit, returning to his duty station for the U.S. Forest Service.  He stated that his car hit a parked truck, causing injuries to himself and killing a passenger.  

Service connection may be granted for disability resulting from injury, but not disease, incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106 (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).  A veteran who incurs an injury while proceeding directly to or returning directly from INACDUTRA shall be deemed to have been on INACDUTRA at the time of the injury.  38 C.F.R. § 3.6(e).  

In this case, in a July 1984 rating decision, the RO denied service connection for PTSD.  In the decision, the RO noted that the Veteran's service treatment records contained no notation of a diagnosed neurosis or psychosis during his period of active duty, and that the Veteran did not have a current PTSD diagnosis.  

Reviewing the evidence of record received since the July 1984 rating decision, in a September 2007 statement, the Veteran indicated that he experienced PTSD due to the September 5, 1964 automobile accident that occurred during a Reserves drill weekend.  

In a March 2008 VA psychiatric examination report, a VA examiner diagnosed the Veteran as having PTSD.  The VA examiner indicated that an opinion regarding the etiology of the Veteran's PTSD could not be provided without a resort to mere speculation.  

At the December 2011 Board personal hearing, the Veteran indicated that he was aware that the file did not contain evidence corroborating his account of the September 5, 1964 automobile accident.  Specifically, the Veteran stated that the only evidence indicating that he was on INACDUTRA on September 5, 1964 came from his own accounts.  The Veteran stated that his brother appeared at the scene of the automobile accident in his capacity as a sheriff's deputy soon after its occurrence.  The Veteran indicated that his brother could corroborate that he was on INACDUTRA on that day.  
	
In a January 2012 letter, the Veteran's brother stated that he rode in the ambulance with the Veteran after the September 5, 1964 automobile accident.  He indicated that the Veteran told him that he was returning that night from a Reserves meeting. 

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the evidence submitted since the July 1984 rating decision indicates a current diagnosis of PTSD, and suggests a link between the Veteran's PTSD diagnosis and an injury the Veteran incurred in an automobile accident returning from INACDUTRA.   

The Board finds that the evidence received since the July 1984 rating decision regarding the Veteran's claim for service connection for PTSD is new and material, as it relates to an unestablished fact of a relationship between a current PTSD diagnosis and the Veteran's INACDUTRA service that is necessary to substantiate the claim for service connection.  Accordingly, the evidence is new and material, and the claim for service connection for PTSD will be reopened. 


Reopening of Service Connection for Posttraumatic Headaches

The Veteran essentially claims that he developed headaches because of the September 5, 1964 automobile accident that he incurred after a day of INACDUTRA with his Reserves unit, returning to his duty station for the U.S. Forest Service.

In a May 1978 rating decision, the RO denied the Veteran's initial claim for service connection for posttraumatic headaches, stating that the headaches were clearly attributable to the September 5, 1964 automobile accident that did not occur during active duty, Active Duty Training (ACDUTRA), or INACDUTRA.  

In a March 1994 rating decision, the RO reopened service connection for posttraumatic headaches and denied the reopened claim.  In support of the March 1994 application, the Veteran submitted statements indicating that he experienced headaches related to a 1965 helicopter accident he experienced during Vietnam.  The Veteran also submitted a January 1989 VA treatment record diagnosing posttraumatic migraines.  In denying service connection for posttraumatic headaches, the RO stated that the evidence contained no evidence corroborating the Veteran's lay account of an in-service helicopter crash.    

Reviewing the evidence of record received since the March 1994 rating decision, in a September 2007 statement, the Veteran indicated that he experienced posttraumatic headaches due to the September 5, 1964 automobile accident that occurred during a Reserves drill weekend.   

At the December 2011 Board personal hearing, the Veteran indicated that he was aware that the file did not contain evidence corroborating his account of the September 5, 1964 automobile accident.  Specifically, the Veteran stated that the only evidence currently of record indicating that he was on INACDUTRA on September 5, 1964 came from his own accounts.  The Veteran stated that his brother appeared at the scene of the automobile accident in his capacity as a sheriff's deputy soon after its occurrence.  The Veteran indicated that his brother could corroborate that he was on INACDUTRA on that day.  
	
In a January 2012 letter, the Veteran's brother stated that he rode in the ambulance with the Veteran after the September 5, 1964 automobile accident.  He indicated that the Veteran told him that he was returning that night from a Reserves meeting. 

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  See id.  In the March 1994 rating decision, the RO found that, although the Veteran had been diagnosed with posttraumatic migraines, the evidence of record did not indicate a link between the diagnosed migraines and service, to include INACDUTRA.  When the evidence submitted since the March 1994 rating decision is taken at face value, as is required when determining solely whether to reopen a previously denied claim, the evidence suggests a link between the diagnosed posttraumatic headaches and an injury the Veteran incurred in an automobile accident returning from INACDUTRA.   

The Board finds that the evidence received since the March 1994 rating decision regarding the Veteran's claim for service connection for posttraumatic headaches is new and material, as it relates to an unestablished fact of a relationship between diagnosed posttraumatic migraines and the Veteran's INACDUTRA service that is necessary to substantiate the claim for service connection.  Accordingly, the evidence is new and material, and the claim for service connection for posttraumatic headaches will be reopened. 

Reopening of Service Connection for a Skull Fracture

The Veteran essentially claims that he experienced a skull fracture a result of the September 5, 1964 automobile accident that he incurred after a day of INACDUTRA with his Reserves unit, returning to his duty station for the U.S. Forest Service.

In a July 1990 rating decision, the RO denied service connection for a skull fracture.  In the decision, the RO stated that service treatment records indicated in-service treatment for a skull fracture, related to the pre-service September 5, 1964 automobile accident.  The RO stated that the aforementioned automobile accident did not occur while the Veteran was on active duty, ACDUTRA, or INACDUTRA.  

Reviewing the evidence of record received since the July 1990 rating decision, in a September 2007 statement, the Veteran indicated that he experienced a skull fracture during to the September 5, 1964 automobile accident that occurred during a Reserves drill weekend.   

At the December 2011 Board personal hearing, the Veteran indicated that he was aware that the file did not contain evidence corroborating his account of the September 5, 1964 automobile accident.  Specifically, the Veteran stated that the only evidence currently on file indicating that he was on INACDUTRA on September 5, 1964 came from his own accounts.  The Veteran stated that his brother appeared at the scene of the automobile accident in his capacity as a sheriff's deputy soon after its occurrence.  The Veteran indicated that his brother could corroborate that he was on INACDUTRA on that day.  
	
In a January 2012 letter, the Veteran's brother stated that he rode in the ambulance with his brother after the September 5, 1964 automobile accident.  He indicated that the Veteran told him that he was returning that night from a Reserves meeting. 

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus at 513.  In the July 1990 rating decision, the RO found that the Veteran experienced a skull fracture incurred during the September 5, 1964 automobile accident, but that the accident itself did not occur during a period of active service, ACDUTRA, or INACDUTRA.  When the evidence submitted since the July 1990 rating decision is taken at face value, as is required when determining solely whether to reopen a previously denied claim, the newly submitted evidence suggests a link between the a skull fracture and a period of INACDUTRA.  

The Board finds that the evidence received since the July 1990 rating decision regarding the Veteran's claim for service connection for a skull fracture is new and material, as it relates to an unestablished fact of a relationship between a diagnosed skull fracture and the Veteran's INACDUTRA service that is necessary to substantiate the claim for service connection.  Accordingly, the evidence is new and material, and the claim for service connection for a skull fracture will be reopened. 

Reopening of Service Connection for Scars of the Face and Scalp

The Veteran essentially claims that he developed scars of the face and scalp because of the September 5, 1964 automobile accident that he incurred after a day of INACDUTRA with his Reserves unit, returning to his duty station for the U.S. Forest Service.  

In a May 1978 rating decision, the RO denied the Veteran's initial claim for service connection for scars of the face and scalp.  In this decision, the RO indicated that service treatment records indicated treatment for scars of the face and scalp, requiring plastic surgery; however, the RO noted that the aforementioned scars were clearly attributable to the September 5, 1964 automobile accident that did not occur during active duty, ACDUTRA, or INACDUTRA.  

In a March 1994 rating decision, the RO denied the Veteran's most recent application to reopen service connection for lacerations of the face and scalp.  In doing so, the RO stated that the Veteran had not submitted evidence indicating that the September 5, 1964 automobile accident occurred during active duty, ACDUTRA, or INACDUTRA.  

Reviewing the evidence of record received since the March 1994 rating decision, in a September 2007 statement, the Veteran indicated that he experienced lacerations of the face and scalp during the September 5, 1964 automobile accident that occurred during a Reserves drill weekend.   

At the December 2011 Board personal hearing, the Veteran indicated that he was aware that the file did not contain evidence corroborating his account of the September 5, 1964 automobile accident.  Specifically, the Veteran stated that the only evidence indicating that he was on INACDUTRA on September 5, 1964 came from his own accounts.  The Veteran stated that his brother appeared at the scene of the automobile accident in his capacity as a sheriff's deputy soon after its occurrence.  The Veteran indicated that his brother could corroborate that he was on INACDUTRA on that day.  
	
In a January 2012 letter, the Veteran's brother stated that he rode in the ambulance with the Veteran after the September 5, 1964 automobile accident.  He indicated that the Veteran told him that he was returning that night from a Reserves meeting. 

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus at 513.  In the March 1994 rating decision, the RO noted that the Veteran experienced scars of the face and scalp incurred during the September 5, 1964 automobile accident, but that the accident itself did not occur during a period of active service, ACDUTRA, or INACDUTRA.  When the evidence submitted since the March 1994 rating decision is taken at face value, as is required when determining solely whether to reopen a previously denied claim, the evidence suggests a link between the scars of the face and scalp and an injury the Veteran incurred in an automobile accident returning from INACDUTRA.   

The Board finds that the evidence received since the March 1994 rating decision regarding the Veteran's claim for service connection for scars of the face and scalp is new and material, as it relates to an unestablished fact of a relationship between the scars of the face and scalp, and the Veteran's INACDUTRA service that is necessary to substantiate the claim for service connection.  Accordingly, the evidence is new and material, and the claim for service connection for scars of the face and scalp will be reopened. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

New and material evidence having been received, the appeal to reopen service connection for posttraumatic headaches is granted.

New and material evidence having been received, the appeal to reopen service connection for a skull fracture is granted.

New and material evidence having been received, the appeal to reopen service connection for scars of the face and scalp is granted.


REMAND

The Board finds that additional development is required before the issues of service connection for TBI, PTSD, residuals of a nasal fracture, a cervical spine disorder, chest injuries, posttraumatic headaches, a skull fracture, and scars of the face and scalp are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  The Veteran essentially contends that he developed all of the aforementioned disorders due to a September 5, 1964 automobile accident that occurred as he was returning from a one-day tour of INACDUTRA.  The Board determines that a remand is necessary so that the additional efforts may be made to aid in substantiating the purported INACDUTRA service.  

The Veteran's service personnel records contain no notation indicating ACDUTRA or INACDUTRA on September 5, 1964.  In an April 1968 request for information, related to a previous claim for service connection for dental care, the RO noted that the Veteran performed periodic service in the Army Reserves from August 1963 to January 1965.  In the aforementioned request for information, the RO requested the dates for all periods of ACDUTRA from 1963 to 1965.  In response, an Army Adjutant General reported that the Veteran had ACDUTRA in April 1964 and July 1964.  In addition, in a service personnel record, listing the Veteran's assignments, the Veteran is noted to have had Reserves service in April 1964 and July 1964.  

In support of the Veteran's claim, in January 2012, the Veteran's wife submitted additional evidence in the form of payroll tax records, designating the Veteran's employers and summary earnings from 1961 to 1968.  The tax records indicate that the Veteran was paid $72.50 by the U.S. Army for the quarter lasting from July 1, 1964 to September 30, 1964.  The record did not indicate whether such payment was for ACDUTRA training in July 1964 or INACDUTRA training in September 1964.  

Moreover, as noted above, in January 2012, the Veteran's brother submitted a statement, indicating that the Veteran was in an automobile accident in Nice, California, in front of his father's hardware store on September 5, 1964.  The Veteran's brother stated that he rode in the ambulance on the way to the hospital after the accident.  The Veteran's brother stated that the Veteran told him that he was on the way home after a Reserves meeting at the time of the accident.  

At the December 2011 Board personal hearing, the Veteran stated that he participated in marching drills and other activities at the county fair as part of a one-day drill weekend (INACDUTRA) prior to the automobile accident on September 5, 1964.  He stated that he was paid for that weekend, but did not have any pay records indicating payment for that particular date. 

In a January 2012 statement, the Veteran's wife indicated that the U.S. Record Retention recommendations indicated that cancelled payroll checks are usually kept for only seven years; therefore, it would be impossible for the Veteran to provide any paystubs or other records proving service INACDUTRA service.  

As noted above, the Veteran served with the U.S. Army Reserves in Lake County, California, between August 1963 and January 1965.  As this point, one way to determine exact service dates of the Veteran's ACDUTRA and INACDUTRA would be through the Veteran's Army Reserves pay records.  As the Veteran's pay records are government records, the AMC/RO should request those records until a negative response is received.  38 C.F.R. § 3.159.

In order to insure that the record is complete, the AMC/RO should also attempt to ensure that all of the Veteran's service or Reserves personnel records, reflecting all periods of ACDUTRA and INACDUTRA, are currently associated with the claims file, by contacting the appropriate agency, to include the Army Human Resources Command (HRC), the National Personnel Records Center (NPRC), or any other appropriate agency.

Moreover, in the January 2012 letter, the Veteran's wife stated that all documentation of the September 5, 1964 automobile accident had been purged from the records of the California Highway Patrol in Ukiah, California.  While such may be true, the Board notes that other sources of information might be available, such as police records from the Lake County Sheriff's Office.  The AMC/RO should make reasonable attempts to seek such records if available.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify the Veteran's respective periods of ACDUTRA, and INACDUTRA from 1964.  The AMC/RO should confirm that the Veteran's Reserves personnel records, reflecting all periods of ACDUTRA and INACDUTRA, or any other kind of service the Veteran may have performed in 1964, are currently associated with the claims file, by contacting the appropriate agency, to include the Army Human Resources Command (HRC), the National Personnel Records Center (NPRC), or any other appropriate agency.  If further service or Reserves personnel records are available, the AMC/RO should procure them for the record.  

2.  If no other service or Reserves personnel records are available or if the records do not reflect service in September 1964, the AMC/RO should contact the Defense Finance and Accounting Service (DFAS) to secure the Veteran's pay records for the year 1964.

3.  The AMC/RO should also attempt to procure, if possible, any accident report regarding the September 5, 1964 automobile accident from the Lake County Sheriff's Office or other appropriate law enforcement agency.  

4.  After the completion of the above and any development resulting from this remand the AMC/RO may deem appropriate, the AMC/RO should re-adjudicate the issues of service connection for TBI, PTSD, residuals of a nasal fracture, a cervical spine disorder, chest injuries, posttraumatic headaches, a skull fracture, and scars of the face and scalp.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


